DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “1 mass % to 20 mass %”, and the claim also recites “preferably 10 mas % relative to the mass of the solid” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 recites with regards to the specific surface area, values of 5-500, as a broad range, and further refers to ranges of 50-500, and “100-200”, therefore, the claims are considered indefinite, for the same reasons discussed in this paragraph above.
  
s 13, 23, 25, and 28, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 12, 15, 23, 25, and 28, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 13, 14-15, 17-21, 22-24 and 27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Kazemian et al (“Cs and SR removal from solutions using potassium nickel hexacyanoferrate impregnated zeolites”)(hereinafter Kazemian).  This reference discloses with respect to claim 1, a nanocomposite comprising a solid inorganic porous support, e.g. aclinoptilotite support; an further teaches treating the support with a an aqueous solution of NaOH or basic solution, to obtain a zeolite P porous support, and further immobilizing a metal hexacyanoferrate salts within the pores of the support by entrapment or encapsulation, adsorption (abstract, page 20583-20584).  The hexacyanometallate is disclosed in this reference and includes compounds further claimed in claims 3-10 (pages 20584, last paragraph- page 20588). By the treatment with sodium hydroxide solution, the support is expected to be inherently a basic surface.  This reference also discloses the method of binding the hexacyanoferrate to the support by affinity with the sodium or potassium to the support (section 3.0 page 20590). 

As to claim 11, the shape of the nanoparticles are further disclosed (section 3.0, page 20590, second paragraph).
As to claim 13, 14, 15, the use of silica base materials and carbon, such as nanotubes is further suggested as support for the composite (page 20592, second paragraph, and page 20598, first paragraph).  This reference also teaches providing hydroxide groups the surface of the support for binding potassium ferrocianides further producing hexacyanoferrates; the shape of the support is further disclosed page 20590, last paragraph). The support and be in the form of beads, membranes and/or films.
As to claim 17, the process of making is covered by the discussion above, the repeating of the process is suggested (see section 3.1.1, first paragraph).
Claims 18-21 are cover by the discussion of the treatment by the basic solution, discussed above.
Regarding to the process of using of claims 22-24 and 27 is disclosed in this reference, e.g. Cs removal from seawater or saline water (see sections 1.0 and 4.2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/038206 (equivalent to 2017/0260083)(hereinafter WO’206) in view of  H. Kazemian et al (“Cs and SR removal from solutions using potassium nickel hexacyanoferrate impregnated zeolites”)(hereinafter Kazemian) and Grandjean et al (2012/0125856).  WO’206 discloses the composite as in current invention, except that current invention requires attachment by adsorption of the hexacyanomethallate on the inorganic support, and the surface is a basic surface.  WO’206 discloses a chemical bond between the nanoparticle compound of the Claimed formula and the support, e.g. chemically graft (see claims 1-15, and discussion of the invention al paragraphs).  
Kazemian teaches treating the inorganic porous support with a basic solution before impregnating or forming the nanoparticles within the pores of the support, which nanoparticles of the hexacyanometallate are bonded to the support by adsorption.  Therefore, the skilled artisan at the time this invention was made would have been motivated to alternatively hold the nanoparticles of the particular compound within the pores of the support without chemical linking it with the support material. 
Grandjean et al (‘856) further teaches treating a porous support with the particular nanoparticles, and treating the support, e.g. borosilicate glass, with a soda solution or basic solution, e.g. to etch the support, and forming the nanoparticles within the pores of the support, and chemically 
As to claim 2, the amount of hexacyanoferrate on the composite is from 1 to 10 % based on the mas of the support in WO’206 (paragraph [0225] of equivalent).
The structure of claims 3-10 is disclosed in WO’206 (see claims 1-9).
As to claim 11, the nanoparticles shape is disclosed (claim 9 of WO’206).
The nanoparticles size, as in claim 12 is disclosed (claim10); the substrates of claim 13 are also disclosed (claim 15 in WO’206)
The substrate types or structures of claim 14 are further disclosed (claim 16 of WO’206).
The structure of claims 15 and 16 are further disclosed (claims 16-18 of WO’206). 
As to claims 17-21, incorporating the basic treatment to the support and contacting the support with the, and excluding the chemical treatment of the support before contacting the support with the solution forming the nanoparticles within the pores of the support would have been obvious to one skilled in the art, based on the combination of references as discussed above, e.g. to obtain adsorbed nanoparticles within the pores, and without chemical graft., repeating the treatment process, depending on the percentage of particles required on the support, and further washing is a common practice disclosed in WO’206 (claims).
As to claims 22-28, the process of using the nanocomposite for removing radioactive Cesium contained in a liquid is disclosed in WO’206 (page 1, technical field). Kazemian et al further teach .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. @016/0318010 teach the use of hexa or octacianometallate as part of a porous monolith, for removing metal cations, such as Cs from a liquid aqueous medium, which shows the alternative use of any of those compounds for the intended purpose.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/               Primary Examiner, Art Unit 1779